ORFINGER, Chief Judge.
In affirming a final judgment of dissolution following an appeal by the former husband,1 this court granted the former wife’s motion for attorney’s fees on appeal
“... conditioned upon a finding by the trial court of need and a commensurate ability to pay after appropriate consideration of the financial resources of both parties. Accordingly, this cause is hereby remanded to the Circuit Court for Volusia County for that consideration, and to assess the amount of the award, if any.”
Upon remand, the trial court awarded a fee to the former wife’s attorney after hearing testimony on the nature of the services rendered and the reasonable value of the fee. No evidence was presented at all as to the need of the former wife or the ability of the former husband to pay the fee. The former husband appeals and we reverse.
Not only does the order appealed from fail to comply with the order of this court, but it also fails to take into consideration the factors ordinarily considered in determining requests for the award of attorney fees in domestic relations cases, viz, the needs of the requesting spouse and the financial ability of the other spouse to respond. Patterson v. Patterson, 348 So.2d 592 (Fla. 1st DCA 1977). See also Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
The “Order [on] Wife’s Motion for Attorney’s Fees” dated April 15, 1982, is reversed, and the cause is remanded for further proceedings consistent herewith and with this court’s prior order of November 25, 1981.
REVERSED and REMANDED.
SHARP and COWART, JJ., concur.

. Hyatt v. Hyatt, 412 So.2d 505 (Fla. 5th DCA 1982).